Ludeling, 0. J.
This action is instituted on a promissory note, to which the defendant affixed her mark. The judgment by default was made final after the legal delays, and the defendant has appealed.
The only question presented in this case is, whether the. mark of the defendant has been proved. We think it has. The attesting witness says “ that he was the witness to the signature to the note marked A, and that Claire Moss is Claire Thibodeaux, widow J. W. Moss.” The District Judge, who heard the witness, considered the signature proved, *629and, if there was ambiguity in the language of the witness, we would be inclined to interpret it so as to sustain the correctness of the action of the Judge a quo.
It is therefore ordered that the judgment of the District Court be affirmed with costs of appeal.